Title: From Thomas Jefferson to Lafayette, 3 November 1786
From: Jefferson, Thomas
To: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de



Dear Sir
Paris Novr. 3d. 1786

I have recieved your favor of the second instant. The reason for my importing harness from England is a very obvious one. They are plated, and plated harness is not made at all in France as far as I have learnt. It is not from a love of the English but a love of myself that I sometimes find myself obliged to buy their manufactures. I must make one observation with respect to the use I make of my privilege. The minister of France in America has an unlimited privilege as to things prohibited as well as dutied. One third at least of the articles of consumption in his family must be foreign; not a twentieth part of those consumed in my family here are foreign; of course the loss of duties on that side the Atlantic is the triple of what it is on this. I have been moderate in my applications for passeports hitherto and I shall certainly continue to be so.
I shall be happy to know of your arrival in town and am with sincerity your affectionate friend & servant,

Th: Jefferson

 